21-1329-cv
Santucci v. Levine et al.
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
13th day of January, two thousand twenty-two.

PRESENT:      DENNIS JACOBS,
              REENI RAGGI,
             WILLIAM J. NARDINI,
                        Circuit Judges.
_______________________________________

DENNIS SANTUCCI, KIMBERLEY SANTUCCI,

                     Plaintiffs-Appellants,

              v.                                                                 No. 21-1329-cv

MICHAEL LEVINE, individually, WILLIS STEPHENS, individually,
TOWN OF SOUTHEAST, NY,

                       Defendants-Appellees,

TONY HAY, individually,

            Defendant.*
_______________________________________

For Plaintiffs-Appellants:                                     MICHAEL H. SUSSMAN, Sussman &
                                                               Associates, Goshen, NY.

For Defendants-Appellees:                                      STEPHEN J. GABA (Adam L. Rodd, on the
                                                               brief), Drake Loeb PLLC, New Windsor,
                                                               NY.

* The Clerk of the Court is directed to amend the caption as indicated above.
        On appeal from the United States District Court for the Southern District of New York
(Philip M. Halpern, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court entered on May 17, 2021, is AFFIRMED.

        Plaintiffs-Appellants Dennis and Kimberley Santucci, residents of the Town of Southeast,
brought an action under 42 U.S.C. § 1983 alleging Fourteenth Amendment selective enforcement
and First Amendment retaliation claims against Defendants-Appellees Southeast and, in their
individual capacity, Southeast’s building inspector Michael Levine and town counsel Willis
Stephens (collectively, “Defendants”). The district court dismissed the Santuccis’ complaint for
failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). 1 The Santuccis timely
appealed. We assume the reader’s familiarity with the record.

       We review de novo a district court’s dismissal under Rule 12(b)(6). Biro v. Condé Nast,
807 F.3d 541, 544 (2d Cir. 2015).

        In dismissing the Santuccis’ retaliation claim, the district court held that the complaint did
not adequately allege the second element of their claim — that “[D]efendant[s’] actions were
motivated or substantially caused by [the Santuccis’] exercise of [their free speech] right[s],”
Dorsett v. Cnty. of Nassau, 732 F.3d 157, 160 (2d Cir. 2013) — in part because “any actionable
conduct took place before [the Santuccis] engaged in protected conduct,” Santucci v. Levine, No.
17-CV-10204 (PMH), 2021 WL 76337, at *6 (S.D.N.Y. Jan. 8, 2021) (emphasis in original). We
agree. The Santuccis’ first alleged protected conduct was their “question[ing] the apparently
unequal enforcement of the town’s zoning ordinance” based on their observation that one of their
neighbors was engaging in a grading project (of more significant scale than the Santuccis’ grading
project) in connection with a motocross track without the required permit. Joint App’x at 45. But
they raised that issue in April 2014. It was a month earlier, in March 2014, that Levine engaged
in the first allegedly retaliatory act — that is, issuing a notice of violation and stop work order
related to a wall and fence project that the Santuccis were conducting on their property. Id.; see
Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (stating that “[i]t is, of
course, true that temporal proximity can demonstrate a causal nexus,” but noting absence of causal
connection where adverse actions occurred “before the plaintiff had ever engaged in any protected
activity”).

         As the district court noted, because the Santuccis failed to respond to Defendants’
argument that certain alleged incidents could not support a retaliation claim, the Santuccis
“effectively concede[d]” this argument in the court below. Santucci, 2021 WL 76337, at *7 n.7
(alteration in original). We address the issue here only for the sake of completeness. As to the

        1
          The Santuccis voluntarily dismissed with prejudice the fifth cause of action alleging a First Amendment
free speech violation against Defendant Tony Hay and Southeast.

                                                         2
notices of violation that Levine issued the Santuccis for “having too many chickens” and “storing
a commercial construction vehicle in a residential zone,” Joint App’x at 53, the complaint alleges
that these were prompted by the Santuccis’ communication with a special counsel for Southeast.
But the complaint does not allege that Levine or Stephens was aware of that communication when
they issued those notices. See Espinal v. Goord, 558 F.3d 119, 129–30 (2d Cir. 2009). As to the
notice of violation Levine issued for the Santuccis’ “above-ground pool,” Joint App’x at 62, the
complaint does not allege any causal connection to protected conduct (much less that the pool in
fact complied with Southeast’s zoning laws). See id. 2

        The district court also properly rejected the Santuccis’ argument that their retaliation claim
can be sustained on a theory of continued and escalating enforcement of the April 2014 wall and
fence violation because the complaint “does not suggest that enforcement escalated” after the
Santuccis engaged in protected conduct. Santucci, 2021 WL 76337, at *8 (internal quotation
marks omitted). Two episodes cited by the Santuccis did not involve enforcement action against
them: (1) Southeast’s Planning Board’s decision regarding the need for a special permit that was
favorable to the Santuccis; and (2) Southeast noting a zoning violation by another of the Santuccis’
neighbors but failing to act against that neighbor. The only allegations as to later enforcement
actions are conclusory with respect to causation and, in one instance, belied by the fact that the
action was prompted by the complaints of an unspecified neighbor.

        The Santuccis argue that proximity is enough to withstand dismissal on the pleadings. See
Specht v. City of New York, 15 F.4th 594, 605 (2d Cir. 2021). But here, the alleged proximity is
almost entirely based on a series of decisions by the town building and zoning authorities, which
started with a notice of violation issued against the Santuccis before any alleged precipitating act.
The subsequent pattern of precipitating acts and adverse actions, which form the basis of the
complaint, consists of arguments and objections raised in connection with those zoning decisions,
and further decisions related to the same zoning controversies. See Cullen v. Mondello, 117 F.
App’x 782, 784 (2d Cir. 2004) (“Plaintiffs’ complaint did not immunize them from all subsequent
legal actions . . . which involved enforcement proceedings based on undisputed violations of local
zoning law.”). This is a paradigmatic example of a case that is resolved by the principle (adopted
in the context of a substantive due process claim) that we do not sit as a court of review for the
zoning board: “federal courts should not become zoning boards of appeal to review
nonconstitutional land use determinations by the circuit’s many local legislative and administrative
agencies.” Sullivan v. Town of Salem, 805 F.2d 81, 82 (2d Cir. 1986). In short, these allegations
are insufficient to infer continued or escalating enforcement actions, much less actions taken on
an impermissible basis.



         2
           While the Santuccis were not required to plead compliance, cf. Lowrance v. Achtyl, 20 F.3d 529, 535 (2d
Cir. 1994) (holding that, on summary judgment, defendants overcame plaintiff’s showing that retaliatory motive
played substantial role in adverse action by demonstrating that defendants would have taken same action absent
improper reason), doing so might have provided some support for the causal connection element of their claim.

                                                         3
       As to the Santuccis’ Fourteenth Amendment claim, the complaint fails to state a selective
enforcement claim because it does not plead facts sufficient to show that the Santuccis were
“similarly situated in all material respects” to their neighbor whose property contained a motocross
track. Hu v. City of New York, 927 F.3d 81, 96 (2d Cir. 2019) (citation omitted).

       We have considered the Santuccis’ remaining arguments and conclude that they are
without merit. For the foregoing reasons, we AFFIRM.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 4